Citation Nr: 0722761	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-16 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for lumbar spine degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent 
for left lower extremity radiculopathy.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1966 and from March 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.

In August 2003, the RO held that a 20 percent disability 
rating was warranted for the veteran's service-connected 
lumbar spine degenerative joint disease.  In March 2006, the 
RO held that a separate disability of 10 percent was 
warranted for left lower extremity radiculopathy, effective 
June 10, 2003.

In November 2005 and October 2006, the Board remanded the 
matter for additional evidentiary development.


FINDINGS OF FACT

1.  Prior to June 10, 2003, there is no medical evidence of 
record of severe limitation of motion; severe intervertebral 
disc syndrome with recurring attacks and intermittent relief; 
severe lumbosacral strain, with a listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion; forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine; or 
incapacitating episodes have a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.

 2.  As of June 10, 2003, the veteran's orthopedic 
manifestations were characterized by limitation of motion.  
There is no evidence of forward flexion of the thoracolumbar 
spine of 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine for a 40 evaluation; unfavorable 
ankylosis of the entire thoracolumbar spine for a 50 percent 
evaluation; or unfavorable ankylosis of the entire spine for 
a 100 percent evaluation.   

3.  As of June 10, 2003, the veteran's neurological 
manifestations were characterized by left lower extremity 
radiculopathy.  There is no evidence of moderate incomplete 
paralysis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 20 percent for lumbar spine degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5292, 5293, 5295 (2001); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242, 5243, effective September 26, 
2003.

2.  The criteria for a separate initial disability rating in 
excess of 10 percent for left lower extremity radiculopathy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 
8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by April 2003, December 2005, March 2006, and 
November 20006 letters, with respect to the claim of 
entitlement to an increased disability rating. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the April 2003, December 2005, March 2006, and November 20006 
letters.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, veteran received notice in April 2003, prior to the 
adjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (holding that a timing error can 
be cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the April 2003, December 2005, March 2006, and November 
20006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in June 
2003, January 2006, and December 2006.  Notably, the veteran 
has not identified any further outstanding and relevant 
evidence in response to the November 2006 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims' determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In this case, the veteran alleges entitlement to an increased 
disability rating for his lumbar spine disability.  He argues 
that an increased disability rating is warranted due to 
numbness in his feet; cold sensation in the left leg; 
excruciating pain after walking a 100 yards or standing for 
two or three minutes; sleep difficulties due to pain; and 
severe muscle cramps in the left hip muscles, thigh, calf, 
and upper ankle.   Prior to June 10, 2003, the veteran's 
lumbar spine disability was awarded a 20 percent disability 
rating for degenerative joint disease.  As of June 10, 2003, 
the RO held that the veteran's lumbar spine disability 
warranted separated disability ratings for his orthopedic and 
neurological manifestations.  Accordingly, a 20 percent 
rating was continued for the degenerative joint disease and a 
separate 10 percent rating was assigned for the left lower 
extremity radiculopathy.

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).

Before revisions, Diagnostic Code 5292 provided for ratings 
based on limitation of motion of the lumbar spine.  A 10 
percent rating was provided for slight limitation of motion 
of the lumbar segment of the spine.  Moderate limitation of 
motion warranted a 20 percent evaluation.  Severe limitation 
of motion warranted a 40 percent rating. 

Diagnostic Code 5293 provided for ratings based on 
intervertebral disc syndrome.  A 10 percent rating was 
assigned for mild intervertebral disc syndrome.  A 20 percent 
rating was assigned for moderate intervertebral disc 
syndrome, and a 40 percent rating was assigned for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.   A maximum 60 percent rating was 
assigned for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.   

Diagnostic Code 5295 provided criteria for rating lumbosacral 
strain.  Lumbosacral strain with only slight subjective 
symptoms warranted a noncompensable rating.  A 10 percent 
rating requires lumbosacral strain with characteristic pain 
on motion.  A 20 percent evaluation required muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A maximum 40 percent rating 
is warranted for severe lumbosacral strain, with a listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R.  § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The regulations for rating intervertebral disc syndrome were 
also revised during the course of this appeal.  Under the 
rating criteria in effect prior to September 23, 2002, a zero 
percent rating was assigned for postoperative intervertebral 
disc syndrome, cured.  A 10 percent rating was assigned for 
mild intervertebral disc syndrome. A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, and a 40 
percent rating was assigned for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
maximum 60 percent rating was assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2005).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2004).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

As noted, prior to June 10, 2003, the veteran's lumbar spine 
disability was awarded a 20 percent disability rating for 
degenerative joint disease.  As of June 10, 2003, the RO held 
that the veteran's lumbar spine disability warranted separate 
disability ratings for his orthopedic and neurological 
manifestations.  Accordingly, a 20 percent rating was 
continued for the degenerative joint disease and a separate 
10 percent rating was assigned for the left lower extremity 
radiculopathy.

Upon review of the medical of evidence of record, the 
veteran's lumbar spine disability does not warrant a 
disability rating in excess of 20 percent, prior to June 10, 
2003.  Although VA treatment records noted subjective 
complaints of lumbar spine pain, there was no documentation 
of severe limitation of motion; severe intervertebral disc 
syndrome with recurring attacks and intermittent relief; 
severe lumbosacral strain; forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine; or any 
incapacitating episodes.  Rather, treatment records, prior to 
June 10, 2003, have solely documented a diagnosis of 
mechanical low back pain.  A January 2002 MRI demonstrated 
grade I spondylolisthesis, as well as spondylolysis, at L5-S1 
with bilateral neural foraminal narrowing; however there was 
no evidence of spinal stenosis.  The MRI report characterized 
the veteran's degenerative changes, at the remaining levels, 
as mild.  The Board acknowledges that prior to June 10, 2003, 
the veteran was experiencing pain, limitation of motion, 
arthritis, and intervertebral disc syndrome; however, none of 
the aforementioned symptomatology can be characterized as 
severe such as to warrant a disability rating in excess of 20 
percent.   Accordingly, a disability rating in excess of 20 
percent is not warranted for the veteran's lumbar spine 
degenerative joint disease prior to June 10, 2003. 

As of June 10, 2003, the RO held the veteran would be 
entitled to an increased disability rating if orthopedic and 
neurological manifestations were evaluated separately.  
Effective June 10, 2003, due to the neurological 
manifestations of the veteran's service-connected lumbar 
spine disability, the RO held that an additional rating was 
warranted for left lower extremity radiculopathy.  The RO 
assigned a 10 percent disability rating.  The RO continued 
the 20 percent disability rating for the veteran's lumbar 
spine degenerative joint disease.  The record is absent any 
objective medical evidence of orthopedic and neurological 
manifestations, aside from pain, of the veteran's lumbar 
spine disability until the June 10, 2003, VA examination 
report.  

In terms of the changes to the rating criteria, the Board 
will initially address whether a disability rating in excess 
of 20 percent for lumbar spine degenerative joint disease is 
warranted as of June 10, 2003, due to the veteran's 
orthopedic manifestations.  A review of the medical evidence 
of record, demonstrates a lack of evidence to support an 
evaluation in excess of 20 percent solely for orthopedic 
manifestations of the veteran's service-connected lumbar 
spine disability.  

Throughout the pendency of this appeal the veteran was 
afforded several VA examinations.  Upon VA examination in 
June 2003, the veteran's spine appeared normal, except for a 
mild flattening of the lumbar lordosis.  Range of motion 
testing demonstrated forward flexion to 75 degrees; extension 
to 15 degrees; right lateral bending to 15 degrees; and left 
lateral bending to 12 degrees.  Painful motion was only 
exhibited on left lateral bending at 12 degrees.  Repetitive 
motion did not decrease flexion.  There was no evidence of 
muscle spasm, weakness, postural abnormalities, or fixed 
deformities.   Upon neurological evaluation, sensation was 
intact except for decreased light touch sensation in the left 
great toe.  Muscle strength and mass were within normal 
limits.  Deep tendon reflexes were 2+ in the knees and 
ankles.  X-rays demonstrated a minimal increase in L5-S1 
spondylolisthesis since August 1998, similar facet sclerosis, 
and possible L5 pars defects.  He was diagnosed as having 
spondylolisthesis and spondylolysis at L5-S1 with bilateral 
neural foraminal narrowing but no spinal stenosis and 
degenerative changes of the lumbar spine, including facet 
hyperatrophy. 

VA treatment records indicate that the veteran underwent a 
neurological evaluation in August 2003.  At that time, 
sensation was intact, with appreciation for touch and 
pinprick, over all four extremities, but was subjectively 
decreased in the left lower extremity.  Deep tendon reflexes 
were 2+ bilaterally.  There as no evidence of paraspinal 
spasm or tenderness in the back.  The veteran's gait was 
normal and he was able to walk on his heels and toes.  
Although the neurological examination did not reveal any 
objective neurological deficit, the examiner's impression was 
low back pain and left-sided sciatica secondary to 
degenerative disc disease at L5-S1 associated with 
spondylolisthesis.  

Upon VA examination in January 2006 VA examination, the 
veteran ambulated with a normal gait and was able to walk on 
his toes.  He was not able to walk on his heels due to back 
pain.  There was mild tenderness over the lumbar paraspinal 
area, but no palpable muscle spasm.  Forward flexion was to 
70 degrees, limited by pain.  Extension was to 30 degrees, 
limited by pain.  Left lateral flexion was to 20, limited by 
pain.  Right lateral flexion was to 40 degrees, with minimal 
pain.  Rotation, bilaterally, was to 45 degrees, with no 
pain.  Bilateral lower extremities revealed full motor 
strength and 2+ deep tendon reflexes.  At rest, he exhibited 
decreased sensation across the dorsum and sole of the left 
foot.  With repetitive activity, he experienced an increase 
of decreased sensation in the right foot and ankle as well.  
X-rays demonstrated marked degenerative changes and grade I 
and II spondylolisthesis at L5-S1;  mild degenerative changes 
elsewhere in the lumbar spine; and mild compression of L1.  
December 2005 MRI results demonstrated T12-L1 mild to 
moderate right paracentral disc protrusion; L1-2 mild right 
postero-lateral disc bulge; L2-3 minor postero-lateral disc 
bulging slightly more to the left side; L3-4 mild diffuse 
leftward disc bulge; L4-5 slight annular bulge; and L5-S1 
moderate spondylolisthesis at the lumbosacral junction with 
severe degenerative disc disease and probable pars intra-
articularis defects; also moderate bilateral foraminal 
stenosis.  He was diagnosed as having degenerative disc 
disease with spondylolisthesis L5-S1 and radiculopathy.  With 
repetitive activity, the examiner opined that he was likely 
to have an increase of flare-ups, with pain, numbness, 
decreased endurance, and a loss of range of motion with pain 
being the primary symptom.  Loss of range of motion was 
likely to include another loss of 30 degrees.  His back 
problems significantly limited his employability as a truck 
driver.  

Upon VA examination in December 2006, he ambulated with a 
normal gait and was able to walk on his toes.  He was not 
able to walk on his heels due to back pain.  There was mild 
tenderness over the lumbar paraspinal area, but no palpable 
muscle spasm.  Forward flexion was to 70 degrees.  Extension 
was to 20 degrees.  Lateral flexion, bilaterally, was to 20 
degrees.  Lateral rotation, bilaterally, was to 40 degrees.  
Pain only began at the endpoints of the range of motion.  
With repetitive bending, the veteran began to experience 
numbness in his legs and worsening pain throughout all 
motions.  Examination of his lower extremities demonstrated 
full motor strength and 2+ deep tendon reflexes.  There was 
decreased sensation across the plantar and dorsum up to the 
midfoot bilaterally.  Negative straight leg raise 
bilaterally. A May 2006 EMG demonstrated mild peripheral 
polyneuropathy.  X-rays demonstrated marked degenerative 
changes and grade I to II spondylolisthesisat L5-S1 and mild 
degenerative changes.  The examiner remarked that 
subjectively the veteran's condition had slightly worsened 
since his last examination.  With repetitive activity there 
was likely to be an increase in pain, stiffness, lack of 
endurance, and strength, but no loss of coordination.  The 
loss of range of motion with an acute flare-up was likely 
include another 30 degrees of loss of flexion and another 5 
to 10 degrees of right and left lateral flexion and rotation.  

In light of the aforementioned evidence, the veteran's 
orthopedic manifestations do not warrant a disability rating 
in excess of 20 percent, as of June 10, 2003.  There is no 
evidence of forward flexion of the thoracolumbar spine of 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine for a 40 evaluation; unfavorable 
ankylosis of the entire thoracolumbar spine for a 50 percent 
evaluation; or unfavorable ankylosis of the entire spine for 
a 100 percent evaluation.  At its worst, taking into account 
additional limitation of motion during flare-ups, forward 
flexion is limited to 40 degrees.  Additionally, there is no 
medical evidence of record that the veteran has experienced 
incapacitating episodes of low back pain as defined in VA 
regulations.  Note (1) to revised Diagnostic Code 5293 
provides that, for purposes of evaluations under that 
diagnostic code, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.   

As to the veteran's service-connected left lower extremity 
neurological manifestation of his service-connected lumbar 
spine disability, the evidence of record demonstrates that 
the veteran has complained of and been treated for sciatica 
of the left lower extremity and the RO has assigned a 
separate disability rating.  As noted, the veteran's 
complaints have included pain, loss of sensation, and 
numbness; however, there is no objective evidence of 
paralysis.  As the evidence of record does not demonstrate 
moderate incomplete paralysis of the sciatic nerve for the 
left lower extremity a disability rating in excess of 10 
percent is not warranted.  38 C.F.R. § 4.124, Diagnostic Code 
8520 (2006).

In conclusion, the veteran's service-connected lumbar spine 
disability, characterized as lumbar spine degenerative joint 
disease, prior to June 10, 2003, warrants a 20 percent 
disability rating.  Thereafter, the veteran's service-
connected lumbar spine disability is appropriately 
compensated by a 20 percent disability rating for lumbar 
spine degenerative joint disease and a 10 percent disability 
rating for left lower extremity radiculopathy.


ORDER


Entitlement to a disability rating in excess of 20 percent 
for lumbar spine degenerative joint disease is denied.

Entitlement to an initial rating in excess of 10 percent for 
left lower extremity radiculopathy is denied.




____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


